 Case 1:18-cv-01359-MN Document 42 Filed 03/11/19 Page 1 of 17 PageID #: 888




                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF DELAWARE

INTUITIVE SURGICAL, INC. and                )
INTUITIVE SURGICAL                          )
OPERATIONS, INC.,                           )
                                            )
             Plaintiffs,                    )
                                            )
      v.                                    ) C.A. No. 18-1359-MN
                                            )
AURIS HEALTH, INC.,                         )
                                            )
             Defendant.                     )

                               SCHEDULING ORDER

           11th day of March, 2019, the parties having determined after
      This ____

discussion that the matter cannot be resolved at this juncture by settlement,

voluntary mediation, or binding arbitration;

      IT IS HEREBY ORDERED that:

      1.     Rule 26(a)(l) Initial Disclosures and E-Discovery Default Standard.

Unless otherwise agreed to by the parties, the parties shall make their initial

disclosures pursuant to Federal Rule of Civil Procedure 26(a)(l) within thirty (30)

days of the date the Court enters this Order. If they have not already done so, the

parties are to review the Court’s Default Standard for Discovery, Including

Discovery of Electronically Stored Information (‘‘ESI”), which is posted at
 Case 1:18-cv-01359-MN Document 42 Filed 03/11/19 Page 2 of 17 PageID #: 889




http://www.ded.uscourts.gov (see Other Resources, Default Standard for

Discovery) and is incorporated herein by reference.

      2.      Where page limits are specified by Order or Rule, the parties may

alternatively use a word count limit. The word count limit is 300 words per page

and shall not exceed the total word count for the page limit specified in the Order

or Rule. For example, if the page limit specified is 20 pages, the maximum number

of words for the submission is 6,000 (20 x 300). To the extent that a word count is

used, a certification as to the total number of words must be attached as part of the

submission.

      3.      Joinder of Other Parties and Amendment of Pleadings. All motions to

join other parties, and to amend or supplement the pleadings, shall be filed on or

before September 13, 2019.

      4.      Application to Court for Protective Order. Should counsel find it will

be necessary to apply to the Court for a protective order specifying terms and

conditions for the disclosure of confidential information, counsel should confer and

attempt to reach an agreement on a proposed form of order and submit it to the

Court within ten (10) days from the date the Court enters this Order. Should

counsel be unable to reach an agreement on a proposed form of order, counsel

must follow the provisions of Paragraph 9(g) below.




                                          2
 Case 1:18-cv-01359-MN Document 42 Filed 03/11/19 Page 3 of 17 PageID #: 890



         Any proposed protective order must include the following paragraph:

               Other Proceedings. By entering this order and limiting
               the disclosure of information in this case, the Court does
               not intend to preclude another court from finding that
               information may be relevant and subject to disclosure in
               another case. Any person or party subject to this order
               who becomes subject to a motion to disclose another
               party’s information designated “confidential” [the parties
               should list any other level of designation, such as “highly
               confidential,” which may be provided for in the
               protective order] pursuant to this order shall promptly
               notify that party of the motion so that the party may have
               an opportunity to appear and be heard on whether that
               information should be disclosed.

         5.    Papers Filed Under Seal. In accordance with section G of the Revised

Administrative Procedures Governing Filing and Service by Electronic Means, a

redacted version of any sealed document shall be filed electronically within seven

(7) days of the filing of the sealed document.

         6.    Courtesy Copies. The parties shall provide to the Court two (2)

courtesy copies of all briefs and any other document filed in support of any briefs

(i.e., appendices, exhibits, declarations, affidavits etc.). This provision also applies

to papers filed under seal. All courtesy copies shall be double-sided.

         7.    ADR Process. This matter is referred to a magistrate judge to explore

the possibility of alternative dispute resolution.

         8.    Disclosures. Absent agreement among the parties, and approval of the

Court:




                                            3
 Case 1:18-cv-01359-MN Document 42 Filed 03/11/19 Page 4 of 17 PageID #: 891




              a.    By February 28, 2019, Plaintiffs shall identify the accused

product(s), including accused methods and systems, and its damages model, as

well as the asserted patent(s) that the accused product(s) allegedly infringe(s).

Plaintiffs shall also produce the file history for each asserted patent.

              b.    By April 1, 2019, Defendant shall produce core technical

documents related to the accused product(s), sufficient to show how the accused

product(s) work(s), including but not limited to non-publicly available operation

manuals, product literature, schematics, specifications, and software source code

for inspection. Defendant shall also produce sales figures for the accused

product(s).

              c.    By May 3, 2019, Plaintiffs shall produce an initial claim chart

relating each known accused product to the asserted claims specifically showing

how each such product allegedly infringes.

              d.    By June 7, 2019, Defendant shall produce its initial invalidity

contentions for each asserted claim, as well as the known related invalidating

references.

              e.    By 30 days after claim construction order, Plaintiffs shall

provide final infringement contentions.

              f.    By 14 days after final infringement contentions, Defendant

shall provide final invalidity contentions.



                                              4
 Case 1:18-cv-01359-MN Document 42 Filed 03/11/19 Page 5 of 17 PageID #: 892




      9.     Discovery. Unless otherwise ordered by the Court or agreed to by

parties, the limitations on discovery set forth in the Federal Rules shall be strictly

observed.

             a.     Discovery Cut Off. All fact discovery in this case shall be

initiated so that it will be completed on or before January 24, 2020.

             b.     Document Production. Document production shall be

substantially complete by September 13, 2019.

             c.     Requests for Admission. A maximum of 30 requests for

admission are permitted for each side.

             d.     Interrogatories.

                    i.     A maximum of 30 interrogatories, including contention

interrogatories, are permitted for each side.

                    ii.    The Court encourages the parties to serve and respond to

contention interrogatories early in the case. In the absence of agreement among the

parties, contention interrogatories, if filed, shall first be addressed by the party with

the burden of proof. The adequacy of all interrogatory answers shall be judged by

the level of detail each party provides (i.e., the more detail a party provides, the

more detail a party shall receive).




                                            5
 Case 1:18-cv-01359-MN Document 42 Filed 03/11/19 Page 6 of 17 PageID #: 893




             e.     Depositions.

                    i.     Limitation on Hours for Deposition Discovery. Each

side is limited to a total of 100 hours of taking testimony by deposition upon oral

examination, excluding expert testimony. Within this limit, each side is limited to

a total of 20 hours for Rule 30(b)(6) testimony.

                    ii.    Location of Depositions. Any party or representative

(officer, director, or managing agent) of a party filing a civil action in this district

court must ordinarily be required, upon request, to submit to a deposition at a place

designated within this district. Exceptions to this general rule may be made by

order of the Court. A defendant who becomes a counterclaimant, cross-claimant,

or third-party plaintiff shall be considered as having filed an action in this Court

for the purpose of this provision.

             f.     Disclosure of Expert Testimony.

                    i.     Expert Reports. For the party who has the initial burden

of proof on the subject matter, the initial Federal Rule 26(a)(2) disclosure of expert

testimony is due on or before March 18, 2020. The supplemental disclosure to

contradict or rebut evidence on the same matter identified by another party is due

on or before April 22, 2020. Reply expert reports from the party with the initial

burden of proof are due on or before May 27, 2020. No other expert reports will

be permitted without either the consent of all parties or leave of the Court. Along



                                            6
 Case 1:18-cv-01359-MN Document 42 Filed 03/11/19 Page 7 of 17 PageID #: 894




with the submissions of the expert reports, the parties shall advise of the dates and

times of their experts’ availability for deposition. All expert depositions shall be

concluded by June 30, 2020.

                    ii.    Expert Report Supplementation. The parties agree they

will permit expert declarations to be filed in connection with motions briefing

(including case-dispositive motions).

                    iii.   Objections to Expert Testimony. To the extent any

objection to expert testimony is made pursuant to the principles announced in

Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), as

incorporated in Federal Rule of Evidence 702, it shall be made by motion no later

than the deadline for dispositive motions set forth herein, unless otherwise ordered

by the Court. Briefing on such motions is subject to the page limits set out in

connection with briefing of case dispositive motions.

             g.     Discovery Matters and Disputes Relating to Protective Orders.

                    i.     Any discovery motion filed without first complying with

the following procedures will be denied without prejudice to renew pursuant to

these procedures.

                    ii.    Should counsel find, after a reasonable effort pursuant to

Local Rule 7.1.1 that they are unable to resolve a discovery matter or a dispute

relating to a protective order, the parties involved in the discovery matter or



                                           7
 Case 1:18-cv-01359-MN Document 42 Filed 03/11/19 Page 8 of 17 PageID #: 895




protective order dispute shall contact the Court’s Judicial Administrator to

schedule an argument.

                    iii.   On a date to be set by separate order, generally not less

than forty-eight (48) hours prior to the conference, the party seeking relief shall file

with the Court a letter, not to exceed three (3) pages, outlining the issues in dispute

and its position on those issues. On a date to be set by separate order, but generally

not less than twenty-four (24) hours prior to the conference, any party opposing the

application for relief may file a letter, not to exceed three (3) pages, outlining that

party's reasons for its opposition.

                    iv.    The parties shall provide to the Court two (2) courtesy

copies of its discovery letter and any other document filed in support of any letter

(i.e., appendices, exhibits, declarations, affidavits etc.). This provision also applies

to papers filed under seal. All courtesy copies shall be double-sided.

                    v.     Should the Court find further briefing necessary upon

conclusion of the conference, the Court will order it. Alternatively, the Court may

choose to resolve the dispute prior to the conference and will, in that event, cancel

the conference.




                                            8
 Case 1:18-cv-01359-MN Document 42 Filed 03/11/19 Page 9 of 17 PageID #: 896




         10.   Motions to Amend / Motions to Strike.

               a.    Any motion to amend (including a motion for leave to amend) a

pleading or any motion to strike any pleading or other document shall be made

pursuant to the discovery dispute procedure set forth in Paragraph 9(g), above.

               b.    Any such motion shall attach the proposed amended pleading as

well as a “blackline” comparison to the prior pleading or attach the document to be

stricken.

         11.   Technology Tutorials. Although technology tutorials are not required

by the Court, they are appreciated and, if any party chooses to file such a tutorial, it

shall be submitted on or before the date that the Joint Claim Construction Brief is

filed.

         12.   Claim Construction Issue Identification. On July 12, 2019, the parties

shall exchange a list of those claim term(s)/phrase(s) that they believe need

construction and their proposed claim construction of those term(s)/phrase(s). This

document will not be filed with the Court. Subsequent to exchanging that list, the

parties will meet and confer to prepare a Joint Claim Construction Chart to be

submitted by August 2, 2019. The parties’ Joint Claim Construction Chart should

identify for the Court the term(s)/phrase(s) of the claim(s) in issue, and should

include each party’s proposed construction of the disputed claim language with

citation(s) only to the intrinsic evidence in support of their respective proposed



                                           9
Case 1:18-cv-01359-MN Document 42 Filed 03/11/19 Page 10 of 17 PageID #: 897




constructions. A copy of the patent(s) in issue as well as those portions of the

intrinsic record relied upon shall be submitted with this Joint Claim Construction

Chart. In this joint submission, the parties shall not provide argument.

      13.    Claim Construction Briefing. Plaintiffs shall serve, but not file, their

opening brief, not to exceed 20 pages, on August 30, 2019. The Defendant shall

serve, but not file, its answering brief, not to exceed 30 pages, on September 27,

2019. Plaintiffs shall serve, but not file, their reply brief, not to exceed 20 pages,

on October 11, 2019. The Defendant shall serve, but not file, its sur-reply brief,

not to exceed 10 pages, on October 25, 2019. No later than October 29, 2019, the

parties shall file a Joint Claim Construction Brief. The parties shall copy and paste

their unfiled briefs into one brief, with their positions on each claim term in

sequential order, in substantially the form below.

                   JOINT CLAIM CONSTRUCTION BRIEF

I.    AGREED-UPON CONSTRUCTIONS

II.   DISPUTED CONSTRUCTIONS

      [TERM 1]

      1.     Plaintiffs’ Opening Position

      2.     Defendant’s Answering Position

      3.     Plaintiffs’ Reply Position

      4.     Defendant’s Sur-Reply Position




                                           10
Case 1:18-cv-01359-MN Document 42 Filed 03/11/19 Page 11 of 17 PageID #: 898




      [TERM 2]

      1.     Plaintiffs’ Opening Position

      2.     Defendant’s Answering Position

      3.     Plaintiffs’ Reply Position

      4.     Defendant’s Sur-Reply Position

      The parties need not include any general summaries of the law relating to

claim construction. If there are any materials that would be submitted in an index,

the parties shall submit them in a Joint Appendix.

      14.    Hearing on Claim Construction. On November 20, 2019 at 9:00 a.m,

the Court will hear argument on claim construction. The parties need not include

any general summaries of the law relating to claim construction in their

presentations to the Court. The parties shall notify the Court, by joint letter

submission, no later than the date on which their joint claim construction brief is

filed: (i) whether they request leave to present testimony at the hearing; and (ii) the

amount of time they are requesting be allocated to them for the hearing.

      Provided that the parties comply with all portions of this Scheduling Order,

and any other orders of the Court, the parties should anticipate that the Court will

issue its claim construction order within sixty (60) days of the conclusion of the

claim construction hearing. If the Court is unable to meet this goal, it will advise




                                          11
Case 1:18-cv-01359-MN Document 42 Filed 03/11/19 Page 12 of 17 PageID #: 899




the parties no later than sixty (60) days after the conclusion of the claim

construction hearing.

      15.   Election of Claims and Prior Art. Not later than 7 days before the

exchange of the list of those claim term(s)/phrase(s) that each party believes need

construction, Plaintiffs shall serve a Preliminary Election of Asserted Claims,

which shall assert no more than 7 claims from each patent and not more than a

total of 32 claims. Not later than 14 days after service of the Preliminary Election

of Asserted Claims, Defendants shall serve a Preliminary Election of Asserted

Prior Art, which shall assert no more than 12 prior references against each patent

and not more than a total of 70 references.

      By the date that Plaintiffs’ provide final infringement contentions, Plaintiffs

shall serve a Final Election of Asserted Claims, which shall assert no more than 4

claims from the 7 claims previously identified and not more than a total of 20

claims. By the date that Plaintiffs’ provide final invalidity contentions, Defendants

shall serve a Final Election of Asserted Prior Art, which shall assert nor more than

8 prior references from among the 12 prior art references previously identified for

that a particular patent and no more than a total of 40 prior art references. For

purposes of this Final Election of Asserted Prior Art, each obviousness

combination counts as a separate prior art reference.




                                          12
Case 1:18-cv-01359-MN Document 42 Filed 03/11/19 Page 13 of 17 PageID #: 900




      16.    Supplementation. Absent agreement among the parties, and approval

of the Court, no later than 14 days after claim construction order the parties must

finally supplement, inter alia, the identification of all accused products and of all

invalidity references.

       17.   Case Dispositive Motions.

             a.     All case dispositive motions, an opening brief, and affidavits, if

any, in support of the motion shall be served and filed on or before August 10,

2020. Briefing will be presented pursuant to the Court’s Local Rules. No case

dispositive motion under Rule 56 may be filed more than ten (10) days before the

above date without leave of the Court.

             b.     Concise Statement of Facts Requirement. Any motion for

summary judgment shall be accompanied by a separate concise statement, not to

exceed six (6) pages, which details each material fact which the moving party

contends is essential for the Court’s resolution of the summary judgment motion

(not the entire case) and as to which the moving party contends there is no genuine

issue to be tried. Each fact shall be set forth in a separate numbered paragraph and

shall be supported by specific citation(s) to the record.

      Any party opposing the motion shall include with its opposing papers a

response to the moving party’s concise statement, not to exceed six (6) pages,

which admits or disputes the facts set forth in the moving party’s concise statement



                                          13
Case 1:18-cv-01359-MN Document 42 Filed 03/11/19 Page 14 of 17 PageID #: 901




on a paragraph-by-paragraph basis. To the extent a fact is disputed, the basis of the

dispute shall be supported by specific citation(s) to the record. Failure to respond

to a fact presented in the moving party’s concise statement of facts shall indicate

that fact is not in dispute for purposes of summary judgment. The party opposing

the motion may also include with its opposing papers a separate concise statement,

not to exceed four (4) pages, which sets forth material facts as to which the

opposing party contends there is a genuine issue to be tried. Each fact asserted by

the opposing party shall also be set forth in a separate numbered paragraph and

shall be supported by specific citation(s) to the record.

      The moving party shall include with its reply papers a response to the

opposing party’s concise statement of facts, not to exceed four (4) pages, on a

paragraph-by-paragraph basis.

             c.       No early motions without leave. No case dispositive motion

under Rule 56 may be filed more than ten (10) days before the above date without

leave of the Court.

             d.       Page limits combined with Daubert motion page limits. Each

party is permitted to file as many case dispositive motions as desired provided,

however, that each SIDE will be limited to a combined total of 40 pages for all

opening briefs, a combined total of 40 pages for all answering briefs, and a

combined total of 20 pages for all reply briefs regardless of the number of case



                                          14
Case 1:18-cv-01359-MN Document 42 Filed 03/11/19 Page 15 of 17 PageID #: 902




dispositive motions that are filed. In the event that a party files, in addition to a

case dispositive motion, a Daubert motion to exclude or preclude all or any portion

of an expert’s testimony, the total amount of pages permitted for all case

dispositive and Daubert motions shall be increased to 50 pages for all opening

briefs, 50 pages for all answering briefs, and 25 pages for all reply briefs for each

SIDE.1

      18.    Applications by Motion. Except as otherwise specified herein, any

application to the Court shall be by written motion. Any non-dispositive motion

should contain the statement required by Local Rule 7.1.1.

      19.    Motions in Limine. Motions in limine shall not be separately filed.

All in limine requests and responses thereto shall be set forth in the proposed

pretrial order. Each SIDE shall be limited to three (3) in limine requests, unless

otherwise permitted by the Court. The in limine request and any response shall

contain the authorities relied upon; each in limine request may be supported by a

maximum of three (3) pages of argument, may be opposed by a maximum of three

(3) pages of argument, and the side making the in limine request may add a



1
  The parties must work together to ensure that the Court receives no more than a
total of 250 pages (i.e., 50 + 50 + 25 regarding one side’s motions, and 50 + 50 +
25 regarding the other side’s motions) of briefing on all case dispositive motions
and Daubert motions that are covered by this scheduling order and any other
scheduling order entered in any related case that is proceeding on a consolidated or
coordinated pretrial schedule.


                                           15
Case 1:18-cv-01359-MN Document 42 Filed 03/11/19 Page 16 of 17 PageID #: 903




maximum of one (l) additional page in reply in support of its request. If more than

one party is supporting or opposing an in limine request, such support or

opposition shall be combined in a single three (3) page submission (and, if the

moving party, a single one (1) page reply), unless otherwise ordered by the Court.

No separate briefing shall be submitted on in limine requests, unless otherwise

permitted by the Court.

         20.   Pretrial Conference. On January 4, 2021, the Court will hold a pretrial

conference in Court with counsel beginning at 9:00 a.m. Unless otherwise ordered

by the Court, the parties should assume that filing the pretrial order satisfies the

pretrial disclosure requirement of Federal Rule of Civil Procedure 26(a)(3). The

parties shall file with the Court the joint proposed final pretrial order in compliance

with Local Rule 16.3(c) and the Court’s Preferences and Procedures for Civil Cases

not later than seven (7) days before the pretrial conference. Unless otherwise

ordered by the Court, the parties shall comply with the timeframes set forth in

Local Rule 16.3(d)(1)-(3) for the preparation of the joint proposed final pretrial

order.

         The parties shall provide the Court two (2) double-sided courtesy copies of

the joint proposed final pretrial order and all attachments.

         21.   Jury Instructions, Voir Dire, and Special Verdict Forms. Where a

case is to be tried to a jury, pursuant to Local Rules 47.1(a)(2) and 51.1 the parties



                                           16
Case 1:18-cv-01359-MN Document 42 Filed 03/11/19 Page 17 of 17 PageID #: 904




should file (i) proposed voir dire, (ii) preliminary jury instructions, (iii) final jury

instructions, and (iv) special verdict forms three (3) business days before the final

pretrial conference. This submission shall be accompanied by a courtesy copy

containing electronic files of these documents, in Microsoft Word format, which

may be submitted by e-mail to mn_civil@ded.uscourts.gov.

      22.     Trial. This matter is scheduled for a 10 day* jury-trial beginning at

9:30 a.m. on January 11, 2021, with the subsequent trial days beginning at 9:00

a.m. Until the case is submitted to the jury for deliberations, the jury will be

excused each day at 4:30 p.m. The trial will be timed, as counsel will be

allocated a total number of hours in which to present their respective cases.

      23.    Judgment on Verdict and Post-Trial Status Report. Within seven (7)

days after a jury returns a verdict in any portion of a jury trial, the parties shall

jointly submit a form of order to enter judgment on the verdict. At the same time,

the parties shall submit a joint status report, indicating among other things how the

case should proceed and listing any post-trial motions each party intends to file.

      24.    Post-Trial Motions. Unless otherwise ordered by the Court, all

SIDES are limited to a maximum of 20 pages of opening briefs, 20 pages of

answering briefs, and 10 pages of reply briefs relating to any post-trial motions

filed by that side, no matter how many such motions are filed.

* While the Court is setting aside 10 _____________________________
days for this jury trial, the actual  The Honorable Maryellen Noreika
number of trial days will be          United States District Judge
determined closer to trial.
                                            17
